Citation Nr: 1548777	
Decision Date: 11/19/15    Archive Date: 11/25/15

DOCKET NO.  11-17 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for restless leg syndrome.

2.  Entitlement to service connection for anxiety disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Dupont, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1997 to June 2000, and from July 2003 to April 2004.

These matters come before the Board of Veterans' Appeals (Board) from separate June 2010 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Fargo, North Dakota.

In a November 2015 statement, the Veteran's representative raised the issue of entitlement to service connection for a stomach disability, claimed as functional gastrointestinal disorder.  A May 2008 rating decision previously denied the Veteran's claim for entitlement to service connection for stomach problems.  The Veteran did not appeal that decision.  

The issue of whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a stomach disability has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran was originally scheduled for a Board videoconference hearing in February 2012.  Prior to the hearing, the Veteran submitted a request to reschedule the hearing due to a conflict with his employment-related travel.  The evidence of record does not reflect that the Veteran withdrew this request or that he has been rescheduled for a hearing.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a videoconference hearing at the Fargo, North Dakota RO before a Veterans Law Judge of the Board, unless otherwise notified by the Veteran or his representative.  

2.   After the hearing is conducted, or if the Veteran withdraws his hearing request, or fails to report for the hearing, then in accordance with appellate procedures the claims file should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

